Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the rejection under 35 USC 112(a), (b)
Applicant’s arguments, see p. 12, filed 18 Aug 2021, with respect to the rejection of claims 6, 9, 17, and 19 have been fully considered and are persuasive.  The rejection has been withdrawn. 
Regarding the rejection under 35 USC 101
Applicant's arguments have been fully considered but they are not persuasive. Applicant first asserts that the claims do not recite an abstract idea, and that, in particular, because the steps are performed “by a/the] processor,” including “transmitting a dispatch signal,” when performed by the processor, “do[es] not involve mental processes.” Applicant’s remarks, p. 14. As set forth in MPEP 2106.04(a)(2)(III), “the courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation.” More specifically, “the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer.” Id
Applicant next asserts that “claim 1 does not involve ‘agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations,’ or ‘interpersonal and intrapersonal activities,’” and therefore “these steps cannot be considered… ‘certain methods of organizing human activity.’” Applicant’s remarks, p. 15. This is not persuasive. Applicant’s claims recite queuing ride requests and dispatching a vehicle when the request is processed. This is at least one of a business relationship or interactions between people, both of which fall within the “certain methods of organizing human activity” grouping of abstract ideas. MPEP 2106.04(a)(2)(II).
Next Applicant asserts that “Applicant's claims recite practical applications for an online hailing platform which receives a transportation service request from a passenger and then dispatches at least one transportation service provider to fulfill the service request,” because “establishing a queue consumes significant computational and storage resources,” which is solved by the claimed invention. Applicant’s remarks, p. 16. Applicant asserts that, therefore, “claim 1, as a whole, integrates the asserted judicial exception, i.e., ‘mental processes’ or ‘certain methods of organizing human activity,’ into a practical application of an online hailing platform that processes and fulfills transportation service requests,” which results in an improvement over prior art online hailing platforms. Applicant’s remarks, p. 17. Even accepting as true Applicant’s characterization of the benefit of the claimed invention, an improvement to the abstract idea of rideshare queuing is still an improvement to the abstract idea, alone, which is insufficient to result in a practical application or significantly more. The improvement to the functioning of a computer, for example, cannot be provided by the judicial exception. MPEP 
Applicant appears to be asserting that, because no prior art exists, the claim recitations were not well-understood, routine, and conventional. Applicant’s remarks, p. 19. This is not persuasive. The question of whether a particular claimed invention is novel or non-obvious is “fully apart” from the question of whether it is eligible. MPEP 2106.05(d), citing Diamond v. Diehr, 450 U.S. 175, 190, 209 USPQ 1, 9 (1981). Here, Applicant’s claims recite novel steps that are capable of being performed in the human mind, but for the drafting effort of including the processor. Specifically, determining that a transportation request does or does not meet conditions for queuing could be performed by a human dispatcher, as could sending the dispatch signal to the driver. That no prior art was found which discloses a second queuing condition within a first queuing cluster does not negate the fact that the claims recite and are directed to an abstract idea. Therefore, Applicant’s arguments are not persuasive. 
Applicant next asserts that “the pending claims recite a non-conventional non-generic arrangement of steps for processing transportation service requests.” Applicant’s remarks, p. 19. As an initial matter, the standard to which Applicant cites states that “an inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces,” emphasis added. Applicant appears to be asserting that “non-conventional and non-generic arrangement of known, conventional steps,” is similarly eligible. However, Applicant does not cite to an authority for this assertion, and it would appear to directly contradict prior analyses by the courts that novel and non-obvious steps 
Finally, Applicant asserts that “Applicant's claims do not preempt all ways of performing the alleged abstract idea, but rather recite a specific, discrete method and system for providing transportation service.” Applicant’s remarks, p. 20. “While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility.” MPEP 2106.04(I), citing Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). The absence of preemption does not demonstrate that a claim is eligible, which is why examiners must apply the Alice/Mayo test. MPEP 2106.04(I). Here, because Applicant’s claims recite mental processes and methods of organizing human activity applied using a computer as a tool, which satisfies the Alice/Mayo test, the issue of preemption need not be reached. Therefore, Applicant’s arguments are not persuasive. The rejection is maintained. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-12, and 16-20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: claims 1 and 5-11 recite a method, claims 12 and 16-19 recite a system, and claim 
Step 2A, prong 1: The independent claims recite dynamically determining a district by dynamically determining a shape of the district based on location data received from remote passenger terminals; receiving a transportation service request in the dynamically determined district from a remote passenger terminal; detecting that the transportation service request is within a first queuing zone, the first queuing zone being a predetermined queuing zone associated with at least one first queuing condition; determining that the transportation service request does not meet the first queuing condition, and detecting that the transportation service request is within a second queuing zone inside the first queuing zone, the second queuing zone being a system-automatically generated queuing zone associated with at least one second queuing condition; determining that the transportation request meets the second queuing condition, and placing the transportation service request in a second request queue associated with the second queuing zone based on the determining that the transportation service request meets the second queuing conditions activating the second quest queue; and transmitting,  via the communication interface, a dispatch signal to a transportation service provider when the transportation service request in the second quest queue is processed, wherein the second queuing zone is automatically generated by: identifying historical transportation service requests within the dynamically determined district; clustering the historical transportation service requests into a plurality of first clusters; clustering historical transportation service requests within each of the first clusters into a plurality of second clusters; and determining the second queuing 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements. In claim 1, the additional elements are the processor and the remote passenger terminal from which the request is received. The remote passenger terminal is merely the source of the data. In claim 12, the additional elements are the communication interface configured to receive information from the remote passenger terminal, a memory, and a processor. In claim 20, the additional elements are the non-transitory computer readable medium, a processor, instructions, the communication interface, and the remote passenger terminal. All of claims 1, 12, and 20 also recite that the request is sent over a network comprising at least one of a cellular communication network, a wireless local area network (WLAN), or a wide area network (WAN). These are all generically recited computing elements. These generically recited computing elements amount to simply implementing the abstract idea on a computer. The combination of these additional elements is no more than mere instructions to apply the exception using generic computer elements and functionality. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. Sending and receiving data over a network, such as the cellular communication network, the wireless local area network (WLAN), and the wide area network (WAN) as recited in each of claims 1, 12, and 20, has been found by courts to be well-understood, routine, and conventional. See at least MPEP 2106.05(d)(II). Similarly, mere automation of manual processes has been found by courts to be insufficient to show an improvement to computer functionality. See at least MPEP 2106.05(a)(I). Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible.
Step 2A, prong 1: The dependent claims further define the rules to be followed in conducting the evaluation. The dependent claims recite additional terms for evaluating where clusters have occurred either presently or historically. These steps constitute further refinement of the abstract idea, and also fall within the evaluation and “mental processes” grouping of abstract ideas and the “certain methods of organizing human activity” grouping of abstract ideas. Dependent claims 10 and 11 recite particular equations to be used in conducting the evaluation. These claims therefore fall within the “mathematical concepts” grouping of abstract ideas. 
Step 2A, prong 2: The dependent claims do not recite additional elements, and are therefore subject to the analyses of their parent claims. The generically recited computing elements amount to simply implementing the abstract idea on a 
Step 2B: The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible.

Point of Novelty
No prior art identified to date discloses or fairly suggests identifying when a transportation does not meet a first queuing condition corresponding to a first queuing zone, then identifying that the request does meet a second queuing condition corresponding to a second queuing zone inside the first queuing zone, wherein the second queuing zone encloses at least one second cluster, the second cluster being a subdivision of a first cluster of historical transportation requests.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in 



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        

/EMMETT K. WALSH/Primary Examiner, Art Unit 3628